             Case 2:19-cr-00216-JAM Document 33 Filed 02/11/21 Page 1 of 4



 1
     DAVID D. FISCHER (SBN 224900)
     LAW OFFICES OF DAVID D. FISCHER, APC
 2   5701 Lonetree Blvd. Suite 312
     Rocklin, CA 95765
 3
     Tel. (916) 447-8600
 4   Fax (916) 930-6482
     E-mail: david.fischer@fischerlawoffice.com
 5

 6   DAVID W. DRATMAN
     ATTORNEY AT LAW
 7
     1007 7th Street, Suite 305
 8   Sacramento, CA 95814
     Tel. (916) 443-2000
 9
     Fax (916) 443-0989
10   E-Mail: dwdratman@aol.com
11   Attorneys for Defendant
     TIMOTHY HORWATH
12

13                  IN THE UNITED STATES DISTRICT COURT FOR THE
14                           EASTERN DISTRICT OF CALIFORNIA
15

16
     UNITED STATES OF AMERICA,             )
                                           )       No. 2:19-CR-00216 JAM
17                                         )
           Plaintiff,                      )       STIPULATION AND ORDER
18                                         )       CONTINUING THE STATUS
     v.                                    )       CONFERENCE TO APRIL 20, 2021, AT
19                                         )       9:30 A.M.
                                           )
20   TIMOTHY HORWATH,                      )
                                           )
21                                         )
           Defendant.                      )
22                                         )
                                           )
23                                         )
                                           )
24                                         )
                                           )
25                                         )
                                           )
26

27

28




     STIPULATION AND ORDER                     1
              Case 2:19-cr-00216-JAM Document 33 Filed 02/11/21 Page 2 of 4



 1                                        STIPULATION
 2          IT IS HEREBY STIPULATED AND AGREED between the defendant,
 3   TIMOTHY HORWATH, by and through his undersigned defense counsel, and the
 4   United States of America, by and through its counsel, CHRISTINA MCCALL, Assistant
 5   U.S. Attorney, that the status conference presently set for February 23, 2021, should be
 6   continued to April 20, 2021, and that time under the Speedy Trial Act should be excluded
 7   from between those dates under Local Code T4.
 8          The parties agree and stipulate, and request the Court find that the discovery
 9   produced in this case so far consists of certain investigative reports, criminal history
10   information, and recorded statements of the defendant. Discovery produced to date
11   includes 781 pages of documents and photographs, four sets of audio recordings and one
12   video recording
13          The reasons for the continuance are that the defense is still reviewing discovery
14   already provided, and the defense is in the process of coordinating having an expert
15   conduct a review of the contraband evidence in this case, pursuant to 18 U.S.C. §
16   3509(m).
17          The continuance is also necessary to ensure continuity of counsel, given other pre-
18   existing commitments for counsel for the defendant. Accordingly, the time between
19   February 23, 2021 and April 20, 2021, inclusive, should be excluded from the Speedy
20   Trial calculation pursuant to Title 18, United States Code, Section 3161(h)(7)(B)(iv) and
21   Local Code T-4 for defense preparation. Counsel for defendant believes that failure to
22   grant the above-requested continuance would deny them the reasonable time necessary
23   for effective preparation, taking into account the exercise of due diligence. The parties
24   stipulate that the ends of justice served by granting this continuance outweigh the best
25   interests of the public and the defendant in a speedy trial. 18 U.S.C. §3161(h)(7)(A).
26

27

28




     STIPULATION AND ORDER                        2
              Case 2:19-cr-00216-JAM Document 33 Filed 02/11/21 Page 3 of 4



 1          Nothing in this stipulation and order shall preclude a finding that other provisions
 2   of the Speedy Trial Act dictate that additional time periods are excludable from the period
 3   within which a trial must commence.
 4

 5          IT IS SO STIPULATED
 6
     Dated: February 10, 2021                                 MCGREGOR SCOTT
 7
                                                              U.S. ATTORNEY
 8
                                                              /s/ Christina McCall
 9
                                                              CHRISTINA MCCALL
10                                                            Assistant U.S. Attorney
                                                              Attorney for Plaintiff
11

12

13
     Dated: February 10, 2021                                 /s/ David D. Fischer
14                                                            DAVID D. FISCHER
                                                              DAVID W. DRATMAN
15
                                                              Attorneys for Defendant
16                                                            TIMOTHY HORWATH
17

18

19

20

21

22

23

24

25

26

27

28




     STIPULATION AND ORDER                        3
              Case 2:19-cr-00216-JAM Document 33 Filed 02/11/21 Page 4 of 4



 1                                   FINDINGS AND ORDER
 2          The Court has read and considered the Stipulation to Continue Status Conference
 3   and Exclude Time Under Speedy Trial Act filed by the parties in this matter. The Court
 4   hereby finds that the Stipulation, which this Court incorporates by reference into this
 5   Order, demonstrates facts that provide good cause for a finding of excludable time
 6   pursuant to the Speedy Trial Act, 18 U.S.C. § 3161.
 7          The Court further finds that: (i) the ends of justice served by the continuance
 8   outweigh the best interest of the public and defendant in a speedy trial; and (ii) failure to
 9   grant the continuance would deny defense counsel the reasonable time necessary for
10   effective preparation, taking into account the exercise of due diligence.
11          Nothing in this Order shall preclude a finding that other provisions of the Speedy
12   Trial Act dictate that additional time periods are excluded from the period within which
13   trial must commence.
14   IT IS SO FOUND AND ORDERED this 11th day of February, 2021.
15

16

17
                                              /s/ John A. Mendez
                                              THE HONORABLE JOHN A. MENDEZ
18
                                              UNITED STATES DISTRICT COURT JUDGE
19

20

21

22

23

24

25

26

27

28




     STIPULATION AND ORDER                         4
